                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

 THE SCOTTS COMPANY LLC and OMS
 INVESTMENTS, INC.,

                 Plaintiffs,                        Case No. 5:19-cv-266

                        v.                          JURY TRIAL DEMANDED

 MIRACLEGRO MARKETING,
 DROPLINE DESIGN LLC, STEPHEN
 TOTH, and VICTORIA TOTH,

                 Defendants.


                                           COMPLAINT

       Plaintiffs, The Scotts Company LLC and OMS Investments, Inc. (collectively

“ScottsMiracle-Gro” or “Plaintiffs”), for their Complaint against Defendants, MiracleGro

Marketing, DropLine Design LLC, Stephen Toth and Victoria Toth (collectively “Defendants”),

allege and state as follows:

                                        Nature of the Case

       1.      Headquartered in central Ohio for over 150 years, ScottsMiracle-Gro is the world’s

largest marketer of branded consumer lawn and garden products. ScottsMiracle-Gro has developed

some of the industry’s most widely recognized brands, including its famous MIRACLE-GRO

mark and other GRO-formative marks, under which ScottsMiracle-Gro sells goods and services

directed to growing plants, including but not limited to, fertilizers, soils, plant food, garden tools,

plant growing systems and advice and information relating to growing plants. ScottsMiracle-Gro

first used the MIRACLE-GRO mark in April of 1951, nearly seventy years ago.




            Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 1 of 22
       2.      Without ScottsMiracle-Gro’s authorization, Defendants operate a business under

the name MiracleGro Marketing which markets and sells various goods and services under the

MIRACLEGRO and GRO marks directed to growing plants and plant growers, with a focus on

cannabis and hemp producers.

       3.      As detailed below, Defendants’ conduct constitutes unfair competition and

infringement and dilution of ScottsMiracle-Gro’s trademark rights. Defendants’ improper conduct

is knowing, intentional, and designed to trade on the reputation that ScottsMiracle-Gro has

developed through many decades of successful promotion and sales of its superior products under

its famous MIRACLE-GRO mark and other GRO-formative marks.

       4.      ScottsMiracle-Gro has been, and is likely to continue to be, injured by Defendants’

misconduct, and will suffer irreparable harm unless and until Defendants are enjoined from using

the MIRACLE-GRO mark in connection with Defendants’ products and services.

                                           The Parties

       5.      The Scotts Company LLC is an Ohio limited liability company with its principal

place of business at 14111 Scottslawn Road, Marysville, Ohio 43041, and is the licensee of various

intellectual property assets owned by OMS Investments, Inc., including the MIRACLE-GRO mark

that is being willfully infringed by Defendant.

       6.      OMS Investments, Inc. is a Delaware corporation with an office at 10250

Constellation Blvd., Suite 2800, Los Angeles, California, 90067, and is an affiliate of The Scotts

Company, LLC.

       7.      Defendant MiracleGro Marketing is a company with a principal place of business

at 142 Sunnyview Lane, Clayton, North Carolina 27520.



                                                  2



            Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 2 of 22
       8.      Defendant DropLine Design, LLC is a dissolved North Carolina limited liability

company with a registered mailing address of 285 Tuscarora Ln, Clayton, North Carolina 27520

and a mailing address of PO Box 1858, Clayton, North Carolina 27526.

       9.      On information and belief, defendant Stephen Toth is an individual residing at 142

Sunnyview Lane, Clayton, North Carolina 27520, and is doing business under the name Dropline

Design, LLC and is an owner of defendant MiracleGro Marketing and/or is doing business as

MiracleGro Marketing.

       10.     On information and belief, defendant Victoria Toth is an individual residing at 142

Sunnyview Lane, Clayton, North Carolina 27520, and is doing business under the name Dropline

Design, LLC and is an owner of defendant MiracleGro Marketing and/or is doing business as

MiracleGro Marketing.

       11.     On information and belief, Defendants, through their agents, representatives, or

affiliates, have done, and are doing, business in the Eastern District of North Carolina, and have

engaged in acts and/or omissions within this district. The foregoing acts and/or omissions are

causing ScottsMiracle-Gro to suffer injury, including, but not limited to, injury within this district.

                                      Jurisdiction and Venue

       12.     This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

1121, 28 U.S.C. §§ 1331, 1332, 1338(a)-(b), and 1367.

       13.     This Court has subject matter jurisdiction over Counts I, II, and III of this

Complaint pursuant to 28 U.S.C. §§ 1331 and 1338(a) because these counts present a Federal

question under the following provisions of the United States Code:




                                                  3



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 3 of 22
             a. Count I (Trademark Infringement) - 15 U.S.C. § 1114;

             b. Count II (Federal Unfair Competition) - 15 U.S.C. § 1125(a); and

             c. Count III (Federal Trademark Dilution) – 15 U.S.C. § 1125(c).

       14.      This Court has supplemental jurisdiction over ScottsMiracle-Gro’s state law

claims, Counts IV and V, pursuant to 28 U.S.C. § 1367 because they form part of the same case

or controversy as ScottsMiracle-Gro’s federal claims.

       15.      ScottsMiracle-Gro is informed and believes, and on that basis alleges, that this

Court has personal jurisdiction over Defendants because Defendants have a principal place of

business and/or reside in the Eastern District of North Carolina and are, and have been, conducting

continuous and systematic business by promoting and selling services within the State of North

Carolina and within the Eastern District of North Carolina. Defendants have also caused harm and

committed unlawful acts hereinafter complained of in this judicial district, and ScottsMiracle-Gro

has suffered harm in this judicial district as a result of Defendants’ conduct.

       16.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendants reside in this judicial district and a substantial part of the events giving rise to

ScottsMiracle-Gro’s claims occurred in this judicial district.

                                        Background Facts

                      ScottsMiracle-Gro’s Famous MIRACLE-GRO Mark

       17.      Throughout its history, ScottsMiracle-Gro has developed and maintained a national

reputation for high quality lawn and garden products.

       18.      ScottsMiracle-Gro has been, and is now, extensively engaged in the business of

marketing and selling in United States commerce various goods and services directed to growing

plants, including but not limited to, fertilizers, soils, plant food, garden tools, plant growing

                                                  4



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 4 of 22
systems and advice and information relating to growing plants and related products and services

(collectively “Products” or “ScottsMiracle-Gro’s Products”) under the MIRACLE-GRO and

various GRO-formative marks (collectively the “MIRACLE-GRO Marks”).

        19.        ScottsMiracle-Gro, through its predecessors-in-interest, first used the MIRACLE-

GRO mark in United States interstate commerce in connection with ScottsMiracle-Gro’s Products

at least as early as 1951, and has used the mark in United States interstate commerce continuously

since that date.

        20.        ScottsMiracle-Gro advertises and sells ScottsMiracle-Gro’s Products under the

MIRACLE-GRO Marks throughout the United States, including in retail stores in this judicial

district. ScottsMiracle-Gro also markets its Products under the MIRACLE-GRO Marks throughout

the United States via the Internet, including on its websites accessible at www.miraclegro.com,

www.scotts.com, and www.mygro.com.

        21.        ScottsMiracle-Gro also heavily markets its Products under the MIRACLE-GRO

Marks on social media platforms including the following:

        Facebook (https://www.facebook.com/MiracleGro/)

        Instagram (https://www.instagram.com/miraclegro)

        YouTube (https://www.youtube.com/user/MiracleGroGardens)

        Pinterest (https://www.pinterest.com/miraclegro/)

        Twitter (https://twitter.com/miraclegro).

        22.        ScottsMiracle-Gro has invested extraordinary resources developing, advertising,

promoting and marketing ScottsMiracle-Gro’s Products under the MIRACLE-GRO Marks

throughout the United States and establishing the marks in the minds of consumers as the source

of high quality goods offered by ScottsMiracle-Gro. As a result, and in addition to its registered

                                                    5



              Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 5 of 22
rights described below, ScottsMiracle-Gro enjoys extremely strong common law trademark rights

in the MIRACLE-GRO Marks, embodying invaluable goodwill.

       23.     ScottsMiracle-Gro prominently and extensively uses the MIRACLE-GRO Marks

directly on packaging for ScottsMiracle-Gro’s Products and in nationwide advertising and

promotional materials for the Products, including but not limited to television, print

advertisements, brochures, and the Internet.

       24.     The MIRACLE-GRO Marks are inherently distinctive, and have become favorably

known among consumers as used in connection with ScottsMiracle-Gro’s Products, and have

become an invaluable symbol of the source of goods bearing the MIRACLE-GRO Marks, of the

high quality of goods bearing the marks, and of the goodwill associated with the marks.

       25.     As a result of ScottsMiracle-Gro’s extensive investment in the MIRACLE-GRO

Marks, as well as widespread publicity and recognition, the MIRACLE-GRO marks are famous

under Section 43(a) of the Lanham Act, U.S.C. § 1125(c).

       26.     In addition to ScottsMiracle-Gro’s common law trademark rights in the

MIRACLE-GRO Marks, OMS Investments, Inc. owns the following United States Federal

trademark registrations for the marks (collectively the “Registered MIRACLE-GRO Marks”):

                   Application        Registration
                     Number            Number
Trademark                                                                 Goods
                   (Application      (Registration
                      Date)              Date)
MIRACLE-            72/046,856          668,868       Int’l Class 1: Water soluble plant food
  GRO               2/28/1958          10/28/1958

MIRACLE-            73/283,281         1,223,038      Int’l Class 1: Fertilizer in the form of spikes
  GRO               10/24/1980         1/11/1983      for trees and shrubs

MIRACLE-            75/751,306         2,601,682      Int’l Class 1: Fertilizer for home and garden
GRO POUR            6/29/1999          7/30/2002      use
 &FEED
                                               6



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 6 of 22
              Application     Registration
                Number         Number
 Trademark                                                       Goods
              (Application   (Registration
                 Date)           Date)
 MIRACLE-      76/027,638     2,618,699      Int’l Class 1: Fertilizers for domestic use
GRO GARDEN     4/14/2000      9/10/2002
   WEED                                      Int’l Class 5: Herbicides for domestic use
PREVENTER

               76/496,455     2,820,953      Int’l Class 1: Fertilizers for domestic use;
                3/4/2003      3/9/2004       plant food; garden soil; potting mix; seed
                                             starter mix for domestic use; root stimulating
                                             hormone that converts plant cells to stem
                                             cells

                                             Int’l Class 1: Herbicides for domestic use

                                             Int’l Class 21: Garden feeders, namely
                                             containers designed to hold plant food and
                                             are used to feed and water plants

                                             Int’l Class 31: Sphagnum peat moss

               76/496,458     2,822,655      Int’l Class 1: Fertilizers for domestic use;
                3/4/2003      3/16/2004      plant food; garden soil; potting mix; seed
                                             starter mix for domestic use; root stimulating
                                             hormone that converts plant cells to stem
                                             cells

                                             Int’l Class 5: Herbicides for domestic use

                                             Int’l Class 21: Garden feeders, namely
                                             containers designed to hold plant food and
                                             are used to feed and water plants

                                             Int’l Class 31: Sphagnum peat moss

               76/496,457     3,233,837      Int’l Class 1: Charcoal for horticultural
                3/4/2003      4/24/2007      purposes and for use as a soil conditioner;
                                             perlite for horticultural purposes and for use
                                             as a soil conditioner


 MIRACLE-      85/688,831     4,289,146      Int’l Class 21: Fertilizer and plant food
   GRO         7/27/2012      2/12/2013      mixers and sprayers attached to garden
                                      7



        Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 7 of 22
              Application     Registration
                Number         Number
 Trademark                                                       Goods
              (Application   (Registration
                 Date)           Date)
                                             hoses; pots for plants and flowers; containers
                                             for plants and flowers

               85/689,061     4,289,148      Int’l Class 21: Pots for plants and flowers;
               7/27/2012      2/12/2013      containers for plants and flowers



 MIRACLE-      85/679,456     4,301,017      Int’l Class 1: Fertilizer, growing media for
   GRO         7/17/2012      3/12/2013      plants, soil conditioners for domestic and
                                             horticultural use, soil amendments, garden
                                             soil, planting soil, potting soil, potting mix,
                                             root stimulating hormone for plants, leaf
                                             shine

 MIRACLE-      85/688,870     4,301,405      Int’l Class 31: Live plants; peat moss;
   GRO         7/27/2012      3/12/2013      planting and gardening kits for indoor and
                                             outdoor planting comprised primarily of pots
                                             and growing containers and growing media
                                             and also including seeds for fruit, seeds for
                                             vegetables, seeds for herbs, seeds for
                                             flowers, and live plants, soil, mulch and
                                             fertilizer

               85/688,948     4,301,406      Int’l Class 1: Growing media for plants, soil
               7/27/2012      3/12/2013      amendments, soil conditioners for domestic
                                             and horticultural use, planting soil, potting
                                             soil, leaf shine

               85/980,284     4,462,833      Int’l Class 21: Pots for plants and flowers;
                8/7/2012      1/7/2014       containers for plants and flowers




 EVERYONE      85/981,277     4,512,738      Int’l Class 1: Fertilizer, growing media for
GROWS WITH     12/27/2012     4/8/2014       plants, soil conditioners for domestic and
 MIRACLE-                                    horticultural use, soil amendments,
   GRO                                       gardening soil, planting soil, potting soil,


                                      8



        Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 8 of 22
              Application     Registration
                Number         Number
Trademark                                                        Goods
              (Application   (Registration
                 Date)           Date)
                                             potting mix for starting seeds and growing
                                             plants

                                             Int’l Class 5: Pesticides, insecticides

               85/981,788     4,540,389      Int’l Class 11: Gardening appliance systems
               4/17/2013      5/27/2014      for hydroponic and horticultural propagation
                                             systems for use in growing plants, namely,
                                             gardening irrigation systems comprising
                                             environmentally controlled chambers
                                             capable of providing water, plant nutrients,
                                             and light

  GRO          86/629,383     5,046,484      Int’l Class 9: Downloadable software for
               5/14/2015      9/20/2016      mobile phone applications in the field of
                                             advice and information on the subjects of
                                             gardening and lawn care and the use of
                                             products relating to gardening and lawn care;
                                             computer application software for mobile
                                             phones, namely, mobile phone applications
                                             in the field of advice and information on the
                                             subjects of gardening and lawn care and the
                                             use of products relating to gardening and
                                             lawn care

  GRO          87/977,099     5,466,430      Int’l Class 9: Electronic irrigation
                8/3/2017      5/8/2018       controllers; electronic sensors for irrigation
                                             uses; electronic sensors connectable to
                                             electronic irrigation controllers; electronic
                                             controllers and sensors for irrigation, and
                                             sprinkler uses and systems; electronic
                                             weather measurement sensors; sensors for
                                             monitoring temperature, humidity, moisture
                                             and sunlight; electronic plant moisture
                                             sensors; downloadable computer software
                                             applications in the nature of mobile
                                             applications allowing users to remotely
                                             monitor, control, and receive updates and
                                             notifications from computer hardware
                                             devices; electronic apparatus, computer
                                             firmware, and computer software, all for use

                                      9



        Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 9 of 22
                     Application        Registration
                       Number            Number
 Trademark                                                                  Goods
                     (Application      (Registration
                        Date)              Date)
                                                        in accessing, monitoring and controlling
                                                        domestic, commercial and horticultural
                                                        irrigation systems and moisture sensor

GIVE BACK TO          75/674,557         2,454,509      Int’l Class 42: Promoting public awareness
    GRO                4/5/1999          5/29/2001      of the need for community gardening and
                                                        horticultural education to encourage and
                                                        promote community pride through gardening
                                                        activities

        27.      These registrations are valid, subsisting, and in full force and effect. True and

 correct copies of documents retrieved from the United States Patent and Trademark Office’s online

 Trademark Status & Document Retrieval database (“TSDR”) evidencing the current status and

 OMS Investments, Inc.’s ownership of the Registered MIRACLE-GRO Marks are attached hereto

 as Exhibit A.

        28.      Notably, United States Trademark Registration Nos. 668,868; 1,223,038;

 2,601,682; 2,618,699; 2,820,953; 2,822,655; 2,454,509, 3,233,837 and 4,016,383 have achieved

 incontestable status pursuant to 15 U.S.C. § 1065. Accordingly, these registrations provide

 conclusive evidence of the validity of the registered MIRACLE-GRO marks, OMS Investments,

 Inc.’s ownership of the registered trademarks, and OMS Investments, Inc.’s exclusive right to use

 the registered trademarks in connection with the goods specified in the certificates of registration

 for the trademarks. 15 U.S.C. § 1115(b).

        29.      In addition to ScottsMiracle-Gro’s common law rights based on its 1951 first use

 of the MIRACLE-GRO mark in United States interstate commerce, OMS Investments, Inc. has a

 presumption of nationwide rights to use the MIRACLE-GRO mark dating back more than sixty

 years, to October 28, 1958, the registration date of United States Trademark Registration No.
                                               10



              Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 10 of 22
668,868. 15 U.S.C. § 1072.

                                 Defendants’ Infringing Acts

       30.      Upon information and belief, notwithstanding ScottsMiracle-Gro’s nationwide

prior rights in the MIRACLE-GRO Marks, Defendants adopted “MiracleGro Marketing” as the

name under which they conduct business. In addition, Defendants are marketing and selling

services under the MIRACLEGRO and GRO marks (“Defendants’ Marks”) that are closely related

to the goods and services ScottsMiracle-Gro markets and sells under the MIRACLE-GRO Marks.

Specifically, Defendants offer goods and services under Defendants’ Marks related to growing and

marketing plants (collectively “Defendants’ Products”).

       31.      Defendants market their Services under Defendants’ Marks through Defendants’

website accessible at (http://www.miraclegromarketing.com), Defendants’ Facebook page

(https://www.facebook.com/MiracleGroMarketing/), Defendants’ Twitter page

(https://twitter.com/MiraclegroM), and Defendants’ Instagram page

(https://www.instagram.com/miraclegromarketing/). Representative examples of Defendants’ use

of Defendants’ Marks in connection with Defendants’ Products are pictured below:




                                              11



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 11 of 22
       32.      Defendants prominently use a GRO logo in connection with Defendants’ Products

that is strikingly similar to the famous logo ScottsMiracle-Gro uses with its MIRACLEGRO mark.

See below:




                                              12



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 12 of 22
       33.      Defendants market and sell their Services under Defendant’s Marks in trade

channels that are, at a minimum, related to ScottsMiracle-Gro’s trade channels and to consumers

that are, at a minimum, related to ScottsMiracle-Gro’s consumers.

       34.      Upon information and belief, Defendants are using Defendant’s Marks with actual

and constructive knowledge of ScottsMiracle-Gro’s famous MIRACLE-GRO Marks, and with

intent to capitalize on the reputation and goodwill of ScottsMiracle-Gro and its famous

MIRACLE-GRO Marks, to confuse and deceive consumers and the trade, and to unfairly compete

with ScottsMiracle-Gro.

       35.      ScottsMiracle-Gro has never authorized, licensed, or otherwise endorsed

Defendants, Defendants’ Services, and/or Defendants’ use of Defendants’ Marks.

       36.      Defendants’ use of Defendants’ Marks in connection with the promotion and sale

of their services in interstate commerce, including in North Carolina and in this judicial district,

has caused, and is likely to cause, confusion, mistake, and deception among the relevant

purchasing public and the trade. Consumers and the trade will likely believe that Defendants’

Products are associated with, or connected with, or approved or authorized by ScottsMiracle-Gro,

or that Defendants’ Products originate from the same source as ScottsMiracle-Gro’s goods and

services, when that is not the case.

       37.      Any such confusion would result in injury and have a direct impact on

ScottsMiracle-Gro’s reputation and its ability to market its own products and services under the

MIRACLE-GRO Marks. In addition, any defect, objection, or fault found with Defendants’

Products would negatively impact and seriously injure the reputation and goodwill ScottsMiracle-

Gro has established for itself, the goods and services it offers under the MIRACLE-GRO Marks,

and the MIRACLE-GRO Marks.

                                                13



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 13 of 22
       38.      Upon information and belief, Defendants’ use of Defendants’ Mark in interstate

commerce has caused and is likely to cause dilution of ScottsMiracle-Gro’s famous MIRACLE-

GRO mark, by lessening the capacity of the famous mark to identify and distinguish ScottsMiracle-

Gro’s products and services and by tarnishing the reputation of the MIRACLE-GRO mark, all to

ScottsMiracle-Gro’s detriment.

       39.      All of the foregoing acts of Defendants have caused, and unless restrained by this

Court will continue to cause, serious and irreparable injury and damage to ScottsMiracle-Gro for

which it has no adequate remedy at law.

                                              COUNT I

                   INFRINGEMENT OF REGISTERED TRADEMARKS
                                15 U.S.C. § 1114

       40.      ScottsMiracle-Gro repeats the allegations in Paragraphs 1 through 39 of this

Complaint as though fully set forth herein.

       41.      Defendants, without the consent or authorization of ScottsMiracle-Gro, have used

and are using, in interstate commerce, Defendants’ Marks, which are identical and confusingly

similar to OMS Investments, Inc.’s prior Registered MIRACLE-GRO Marks in United States

Registration Nos. 668,868; 1,223,038; 2,601,682; 2,618,699; 2,820,953; 2,822,655; 3,233,837;

4,289,146; 4,289,148; 4,301,017; 4,301,405; 4,301,406; 4,462,833; 4,512,738; 4,540,389 in

connection with services highly related to the products and services ScottsMiracle-Gro sells under

its Registered MIRACLE-GRO Marks, and such use is likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of Defendants and of

Defendants’ Products, with ScottsMiracle-Gro, or as to the origin, sponsorship, or approval of

Defendants’ Products.


                                                14



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 14 of 22
       42.      The goodwill of OMS Investments, Inc.’s Registered MIRACLE-GRO Marks is of

significant value, and ScottsMiracle-Gro is suffering, and will continue to suffer, irreparable harm

should Defendants continue their unauthorized use of Defendants’ Marks.

       43.      Defendants’ unauthorized use of Defendants’ Marks in connection with

Defendants’ Products are intended to, and will, divert to Defendants the benefit of the reputation

and goodwill symbolized by OMS Investments, Inc.’s Registered MIRACLE-GRO Marks, which

belong exclusively to OMS Investments, Inc.

       44.      Defendants’ acts constitute infringement of OMS Investments, Inc.’s Registered

MIRACLE-GRO Marks under 15 U.S.C. § 1114(1).

       45.      Defendants’ unauthorized and infringing acts, as alleged herein, constitute

intentional and willful infringement of OMS Investments, Inc.’s rights.

       46.      As a result of Defendants’ acts of trademark infringement, OMS Investments, Inc.

is suffering irreparable harm.

       47.      Unless and until Defendants are enjoined by this Court, Defendants will continue

to commit acts of trademark infringement and will continue to confuse the public and cause

irreparable harm to OMS Investments, Inc.

                                              COUNT II

                    FEDERAL FALSE DESIGNATION OF ORIGIN AND
                         FEDERAL UNFAIR COMPETITION
                                15 U.S.C. § 1125(a)

       48.      ScottsMiracle-Gro repeats the allegations in Paragraphs 1 through 47 of this

Complaint as though fully set forth herein.

       49.      By making unauthorized use in interstate commerce of Defendants’ Marks,

Defendants are likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

                                                 15



             Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 15 of 22
connection, or association of Defendants and Defendants’ Products with ScottsMiracle-Gro, or as

to the origin, sponsorship or approval of Defendants’ Products.

         50.      Defendants’ acts constitute false designation of origin under Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a)(1).

         51.      Defendants’ unauthorized and infringing acts, as alleged herein, constitute

intentional and willful infringement of ScottsMiracle-Gro’s prior rights in the MIRACLE-GRO

Marks.

         52.      As a result of Defendants’ acts of false designation of origin and unfair competition,

ScottsMiracle-Gro is suffering irreparable harm.

                                              COUNT III

               TRADEMARK DILUTION BY BLURRING AND TARNISHMENT
                               15 U.S.C. § 1125(C)

         53.      ScottsMiracle-Gro incorporates the allegations set forth in Paragraphs 1 through 52

above as if fully set forth here.

         54.      ScottsMiracle-Gro’s MIRACLE-GRO mark is famous and distinctive throughout

the United States including among consumers, the trade, and the general public in the State of

North Carolina and in this Judicial District, and was famous long before Defendants commenced

their unlawful conduct described herein.

         55.      The foregoing acts of Defendants have caused, and will continue to cause,

irreparable dilution of the distinctive quality of the MIRACLE-GRO mark and are intended to

undermine the uniqueness and distinctiveness of the mark, constituting dilution by blurring of the

MIRACLE-GRO mark in violation of Section 43(c) of the Lanham Act, 15 U.S.C 1125(c).




                                                   16



               Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 16 of 22
        56.      The foregoing acts of Defendants have also caused, and will continue to cause, a

reduction in value of the MIRACLE-GRO mark because the public will wrongly associate the lack

of quality and/or prestige of Defendants’ Products with ScottsMiracle-Gro, constituting dilution

by tarnishment of the MIRACLE-GRO mark in violation of Section 43(c) of the Lanham Act, 15

U.S.C § 1125(c).

        57.      Defendants’ unlawful conduct as set forth herein has been and continues to be

willful, deliberate, and in bad faith.

        58.      Defendants’ actions have caused and continue to cause irreparable harm and

damage to ScottsMiracle-Gro, for which ScottsMiracle-Gro has no adequate remedy at law. Unless

enjoined by this Court, Defendants will continue their wrongful actions, further injuring

ScottsMiracle-Gro and confusing the public.

                                                COUNT IV

                          UNFAIR AND DECEPTIVE TRADE PRACTICES
                                   N.C. GEN. STAT. § 75-1.1

        59.      ScottsMiracle-Gro incorporates the allegations set forth in Paragraphs 1 through 58

above as if fully set forth here.

        60.      By making unauthorized use of Defendants’ Marks in connection with Defendants’

Products, Defendants are engaging in unfair and deceptive trade practices in violation of N.C. Gen.

Stat. § 75-1.1. Among other things, Defendants’ actions have caused and are causing confusion

and a likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

certification of the Defendants’ Products that they market and sell under Defendants’ Marks and

as to the affiliation, connection, or association between Defendants and Defendants’ Products and

ScottsMiracle-Gro.


                                                 17



              Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 17 of 22
        61.      Defendants’ use of Defendants’ Marks has affected and continues to affect

commerce, including commerce in North Carolina, as Defendants are promoting and selling their

services under Defendants’ Marks to the general public including consumers in North Carolina

and in this judicial district.

        62.      Defendants’ unfair and deceptive actions have caused or are likely to cause damage

to ScottsMiracle-Gro’s business reputation, ScottsMiracle-Gro’s goodwill and the goodwill of the

MIRACLE-GRO Marks, and unless restrained and enjoined, will continue to irreparably impair

ScottsMiracle-Gro’s reputation and goodwill and the goodwill of the MIRACLE-GRO Marks for

which there is no adequate remedy at law.

        63.      Defendant’s acts have been deliberate, willful, and in intentional disregard of

ScottsMiracle-Gro’s rights. Defendants intentionally engaged in the conduct described herein

fully knowing it to cause confusion and to be deceptive. Accordingly, Plaintiffs are entitled to

actual and treble damages, costs and reasonable attorneys’ fees under N.C. Gen. Stat. § 75-16 and

§ 75-16.1.

                                     COUNT V
                           COMMON LAW UNFAIR COMPETITION

        64.      ScottsMiracle-Gro incorporates the allegations set forth in Paragraphs 1 through 63

above as if fully set forth here.

        65.      By marketing and selling in commerce services under Defendants’ Mark,

Defendants are creating a likelihood of confusion, mistake, or deception as to the source, origin,

or sponsorship of their services. This use of Defendants’ Marks in connection with Defendants’

Products is likely to induce consumers to mistakenly believe that Defendants’ and Defendants’

Products are affiliated, sponsored, sold, approved by, or connected with ScottsMiracle-Gro.


                                                 18



              Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 18 of 22
        66.      Defendants’ conduct has been intentional and undertaken for the purpose of

deceiving consumers into believing that their services are associated with ScottsMiracle-Gro.

Defendants have acted with full knowledge of the deceptiveness of their conduct and harm to

ScottsMiracle-Gro’s business.

        67.      Defendants’ conduct constitutes unfair competition under the common law of the

State of North Carolina.

        68.      Defendants’ acts of unfair competition are causing ScottsMiracle-Gro to suffer

irreparable harm, for which it has no adequate remedy at law. Unless and until Defendants are

enjoined, Defendants will continue to compete unfairly against and cause irreparable harm to

ScottsMiracle-Gro.

                                         JURY DEMAND

        69.      ScottsMiracle-Gro demands a trial by jury on all matters and issues triable by a

jury.



                                     PRAYER FOR RELIEF

        WHEREFORE, ScottsMiracle-Gro prays that the Court enter Judgment finding,

concluding, and declaring:

        A.       That Defendants’ use of Defendants’ Marks in all forms constitutes trademark

infringement under 15 U.S.C. § 1114, false designation of origin under 15 U.S.C. § 1125(a),

trademark dilution under 15 U.S.C. § 1125(c), and unfair and deceptive trade practices under

North Carolina law;

        B.       That Defendants and their owners, parent companies, subsidiary companies, related

companies, successors, assigns, officers, directors, agents, employees and attorneys, and all persons

                                                 19



              Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 19 of 22
or entities in active concert, participation, or privity with any of them, be permanently enjoined,

pursuant to 15 U.S.C. § 1116 and applicable state laws, from:

       1.      Using Defendants’ Marks, including all formative variations, or any other names,

               marks or slogans, that are likely to cause confusion, mistake or deception with

               ScottsMiracle-Gro’s MIRACLE-GRO Marks;

       2.      Doing any other act or thing likely to induce the mistaken belief that Defendants or

               Defendants’ Products are in any way affiliated, connected, or associated with

               ScottsMiracle-Gro or its goods and services, and doing any other act or thing likely

               to cause confusion with ScottsMiracle-Gro’s MIRACLE-GRO Marks;

       3.      Trading on the goodwill associated with ScottsMiracle-Gro’s MIRACLE-GRO

               Marks and passing off their services as those of or authorized by ScottsMiracle-

               Gro;

       4.      Injuring ScottsMiracle-Gro’s business reputation and the goodwill associated with

               ScottsMiracle-Gro’s MIRACLE-GRO Marks and from otherwise unfairly

               competing with ScottsMiracle-Gro in any manner whatsoever;

       5.      Marketing, rendering, selling or transporting any goods or services that bear

               Defendants’ Marks, or any images, symbols, or trademarks confusingly similar to

               ScottsMiracle-Gro’s MIRACLE-GRO Marks, including but not limited to

               displaying promotional and marketing materials on outlets such as websites, social

               media platforms, and other sources available over the Internet;

       C.      That, pursuant to 15 U.S.C. § 1118, Defendants be ordered to deliver up for

destruction all materials, including but not limited to labels, packaging, brochures, advertisements,

literature, promotions, displays, catalogs, and all other matter in the custody or under the control

                                                 20



            Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 20 of 22
of Defendants bearing and/or displaying the Defendants’ Marks or any confusingly similar

packaging or marks;

       D.      That Defendants be ordered to recall from all customers, vendors, sales people, and

authorized agents all materials, including but not limited to, product packaging, brochures,

advertisements, promotions, and all other matter bearing and/or displaying the Defendants’ Marks;

       E.      That Defendants be ordered to notify all customers, vendors, sales people, and

authorized agents of this Judgment;

       F.      That, pursuant to 15 U.S.C. § 1116, Defendants be directed to file with this Court

and to serve on ScottsMiracle-Gro, within thirty (30) days after entry of the injunction, a report in

writing and under oath setting forth in detail the manner and form in which Defendants have

complied with the injunction;

       G.      That Defendants be directed to provide a complete accounting to ScottsMiracle-

Gro for any and all profits realized from the sale of products or services under Defendants’ Marks

from inception up through the date of the judgment;

       H.      That ScottsMiracle-Gro be awarded its actual compensatory damages and

Defendants’ profits, in an amount to be determined at trial;

       I.      That Defendants be ordered to pay treble damages pursuant to 15 U.S.C. § 1117

and applicable state statutes for their knowing, intentional, and willful violations of federal law;

       J.      That ScottsMiracle-Gro be awarded all reasonable attorneys’ fees, costs and

disbursements incurred by ScottsMiracle-Gro as a result of this action, pursuant to 15 U.S.C. §

1117(a);

       K.      That ScottsMiracle-Gro be awarded all damages available under North Carolina

law; and

                                                 21



            Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 21 of 22
       L.      That ScottsMiracle-Gro be awarded any such other and further relief as this Court

deems just and proper.



Date: June 27, 2019


                                                   Respectfully submitted,

                                                   THE SCOTTS COMPANY LLC AND
                                                   OMS INVESTMENTS, INC.


                                            By:      /s/ Robert C. Van Arnam
                                                   Robert C. Van Arnam
                                                   rvanarnam@williamsmullen.com
                                                   WILLIAMS MULLEN
                                                   301 Fayetteville Street, Suite 1700
                                                   Raleigh, NC 27601
                                                   Telephone: (919) 981-4055
                                                   Facsimile: (919) 981-4300

                                                   Attorney for The Scotts Company LLC and
                                                   OMS Investments, Inc.




                                              22



            Case 5:19-cv-00266-D Document 1 Filed 06/27/19 Page 22 of 22
